Title: From George Washington to George Clinton, 16 October 1780
From: Washington, George
To: Clinton, George


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Falls 16th Octor 1780
                  
                  
                  I have this moment received Your Excellency’s favor of the 14th,
                     with its inclosures. I do not think it at all improbable that the movements of
                     the Enemy, at this advanced season of the year, may have been upon a plan
                     concerted to take advantage of the success of Arnolds Treachery—Genl Greene,
                     upon the first intelligence, ordered Gansevoorts Regiment up to Albany I have
                     directed him to send either Weisenfelts or Willets Regiment after them—This is
                     all the force I can with propriety detach from the Highland Posts, untill the
                     views of the Enemy at New York are more fully ascertained—They have for a long
                     time made demonstrations of an embarkation, but the sailing has been hitherto
                     delayed. I however hope that the Troops already ordered, with the assistance of
                     the Militia, will be sufficient to check the Enemy—They must depend upon the
                     Country for supplies, as the Magazines are in a manner exhausted—Your
                     Excellency will oblige me by keeping me advised of any further operations. I
                     have the honor to be With the greatest regard & esteem Your Excellencys
                     Most Obet hum. Servt 
                  
                     Go: Washington
                  
               